Exhibit 10.31

PROMISSORY NOTE

 

US$__________________

Los Angeles, California

 

______________, 2003

 

FOR VALUE RECEIVED the undersigned RKO PICTURES, LLC ("Maker") promises to pay
to the order of INTERNATIONAL MEDIA ACQUISITION GROUP, LLC ("Lender"), or any
subsequent holder of this Note, at its address at 207-1040 Hamilton Street,
Vancouver, British Columbia, Canada, V6B 2R9, the principal sum of
_________________________________ DOLLARS AND NO CENTS (US$__________________)
lawful money of the United States, with interest hereon in like lawful money,
which interest shall be computed on the outstanding principal balance owing
hereunder at a rate ("Rate") equal to the prime rate of the California Federal
Bank, as published or declared by said bank from time to time at its main branch
in Los Angeles which is used to determine the interest rate it will charge for
US dollar loans made in the United States, and is designated by the said bank as
its prime rate per annum or for any partial year during which there is a
remaining principal balance on this Note. The principal and all accrued and
unpaid interest thereon shall be due and payable twelve (12) months from the
date of this Note, unless earlier accelerated pursuant to section 10.E. of that
certain Letter of Intent, dated May 9, 2003, between the Maker and the Lender
(the "Maturity Date").

Interest on this Note shall accrue annually until such time as this Note is paid
in full, and all accrued interest shall be payable in full on the Maturity Date.
If this Note is not paid in full on the Maturity Date, interest shall continue
to accrue after such date at a daily rate ("Overdue Rate") equal to a rate which
is equal to two percent (2%) per annum above the Rate, both on the principal
amount and the aggregate interest accrued on this Note as of such date. Interest
calculated at the Overdue Rate shall be due and owing, and shall accrue and be
payable from the date of the default to and including the date of payment in
full of all sums due hereunder and all other such indebtedness then owing, and
shall be payable on demand.

If this Note is not paid in full when due, the undersigned promises to pay all
costs and expenses of collection and attorneys' fees and court costs incurred by
the holder hereof on account of such collection, whether or not suit is filed
thereon.

The amounts and dates of all advances of principal made pursuant hereto and all
amounts paid or repaid on this Note shall be indicated in records kept by
Lender; provided, however, that the failure to make any such notation shall not
limit or otherwise affect the obligations of the undersigned or rights of Lender
hereunder.

On one (1) business day's written notice to Lender, the principal of this Note
and the interest accrued thereon may be prepaid in whole or in part from time to
time, with no prepayment penalty.

The undersigned waives protest, diligence, presentment, demand for payment,
notice of default or nonpayment, notice of dishonor and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, and to the fullest extent permitted by law, all rights to assert
any statute of limitations to an action hereunder.

 

This Note is executed under and shall be governed by and construed in accordance
with the laws of the State of California. In any action brought under or arising
out of this Note, the undersigned hereby consents to the jurisdiction of any
competent court within the State of California and consents to service of
process by any means authorized by California law. The undersigned hereby waives
any right which the undersigned may have to transfer or change the venue of any
action brought by the holder of this Note.

in witness whereof, this note has been executed at Los Angeles, California, as
of May __, 2003.

RKO PICTURES, LLC

("Maker")

By: ______________________________________

Its: ______________________________________

 

 

 

SCHEDULE TO NOTE

 

PRINCIPAL

 

INTEREST

 

 

 

Date

Borrowings

Payments

Balance

Interest
Payments

Date on Which
Interest Paid

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 